Citation Nr: 1114740	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  08-07 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper extremities, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971, including a tour in Vietnam.

This appeal to the Board of Veterans' Appeals (BVA or Board) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2009, as support for his claim, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board - also commonly referred to as a Travel Board hearing.  During the hearing, the Veteran submitted additional evidence and waived his right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The Board subsequently, in February 2010, issued a decision denying the claim for service connection for peripheral neuropathy of the upper extremities, but only to the extent this claim was predicated on the notion this condition is presumptively due to exposure to Agent Orange in Vietnam.  However, the Board temporarily deferred consideration of whether this condition is alternatively directly related to the Veteran's military service (i.e., was directly incurred in service) pending further development on remand by the Appeals Management Center (AMC).  To this end, the Board remanded this remaining component of the claim to the RO via the AMC to obtain a medical nexus opinion on this determinative issue of direct causation.  The AMC obtained this opinion in November 2010, but continued to deny the claim in a February 2011 supplemental statement of the case (SSOC), so the claim is again before the Board.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, so it is presumed he was exposed to Agent Orange while there.

2.  Medical evidence now of record indicates the peripheral neuropathy of his upper extremities is directly related to that Agent Orange exposure in service.


CONCLUSION OF LAW

The peripheral neuropathy of the Veteran's upper extremities was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the underlying merits of a claim, the Board is usually required to ensure that VA's duties to notify and assist have been satisfied.  See 38 U.S.C.A.  §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  This is unnecessary here, however, because the Board is fully granting the claim for service connection for peripheral neuropathy of the upper extremities.  So even if these preliminary obligations have not been met, this would amount to no more than harmless error.  38 C.F.R. § 20.1102 (2010).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran claims that he developed peripheral neuropathy in his upper extremities as a result of exposure to herbicides (the dioxin in Agent Orange) during his tour in Vietnam.  For the reasons and bases set forth below, the Board finds that the evidence supports his claim under a direct-incurrence theory of service connection, so his claim must be granted.


In the prior February 2010 decision already alluded to, the Board denied the Veteran's claim for service connection for peripheral neuropathy of his upper extremities under a presumptive theory pertaining his exposure to Agent Orange in Vietnam.  In doing so, the Board nonetheless readily conceded that he presumably had been exposed to Agent Orange in Vietnam because of his documented service there during the Vietnam era.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  However, only acute or subacute peripheral neuropathy are included in the list of presumptive diseases for Veterans exposed to Agent Orange, meaning "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  38 C.F.R. § 3.309(e), Note 2.  And since he was diagnosed with atypical peripheral neuropathy involving his upper extremities many years after his presumed exposure to Agent Orange in service, the Board denied service connection under a presumptive theory of causation.

Also in that February 2010 decision, the Board denied service connection on a presumptive basis for organic diseases of the nervous system, which are presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

Nevertheless, the Board remanded the claim for additional evidentiary development because medical evidence in the file suggested that service connection for this upper extremity peripheral neuropathy alternatively may be warranted on a 
direct-incurrence basis - meaning without consideration of these special presumptive provisions.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation).  In other words, the Board may only consider the Veteran's claim under a direct-incurrence theory of service connection since service connection under the two presumptive theories discussed above already has been considered by the Board and denied.  See also McCartt v. West, 12 Vet. App. 164, 167 (1999).

Under a direct-incurrence theory, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Here, as readily acknowledged when previously adjudicating this claim in February 2010, the Veteran has met the first and perhaps most essential requirement of any service-connection claim - which is first establish he has the claimed condition.  In the absence of proof he has this alleged condition, there could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  He received this required diagnosis of upper extremity peripheral neuropathy in 2006.

So, ultimately, resolution of this claim instead turns on whether this upper extremity peripheral neuropathy is related to his military service - and, in particular, to his presumed exposure to Agent Orange in Vietnam.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  And medical evidence now in the file clearly establishes this required 
cause-and-effect correlation.

The Veteran's service treatment records (STRs) make no specific reference to peripheral neuropathy of either upper extremity, either by way of relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  But these records do show that he was treated in 1969, 1970, and 1971 for febrile illnesses, described as aseptic meningitis and lymphadenopathy, although a specific diagnosis was never provided in service.  These findings are significant because a VA compensation examiner recently confirmed they were the first indication of the Veteran's peripheral neuropathy.

On remand, a VA examiner in November 2010 reviewed the claims file, interviewed the Veteran, and reported findings from a physical examination before concluding the peripheral neuropathy is related to service.  This examiner considered especially relevant the Veteran's treatment and hospitalization for febrile illnesses during service and observed the Veteran had experienced numbness and tingling in his fingers at that time.  This examiner also not only confirmed the diagnosis of peripheral neuropathy, but also provided the following opinion and rationale in support of the Veteran's claim.

Based on his history of aseptic meningitis and then lymphadenopathy, which was extensively worked up until the time of his discharge in 1971 without a specific diagnosis, and the patient complaining of numbness and tingling in his fingers and hands at that time, it is more likely than not that his current peripheral neuropathy is directed related to Agent Orange exposure and the acute or subacute neuropathy that he suffers after his return from Vietnam in 1969 service near the Demilitarized Zone in Quang Tri.

Since this opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides probative evidence in support of the Veteran's claim that his peripheral neuropathy of the upper extremities is directly related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion")  See also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).

The Veteran told this VA examiner that he had experienced numbness and tingling in his fingers during his treatment in service for aseptic meningitis and lymphadenopathy, but that these complaints were never documented in his actual STRs for some reason unbeknownst to him.  He is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  Moreover, the Board cannot reject the commenting VA examiner's reliance on this history, out of hand, unless it determines this reported history is not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006).  And there is no inherent reason to doubt the Veteran's credibility in this instance.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence.)

The lack of specific complaints involving numbness and tingling in the STRs do not necessarily undermine the Veteran's credibility and, in turn, the probative value of the VA examiner's opinion since the Veteran appears credible.  Lay testimony is competent to establish the presence of observable symptoms and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (a lay person may provide eyewitness account of medical symptoms).  So in light of the Veteran's credible statements and history regarding his symptoms during service and since, the VA examiner's favorable opinion was resultantly based on an accurate factual premise or predicate, so it has the proper foundation.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993).

In addition to that VA examiner's favorable opinion, other medical evidence in the file also supports the claim under a direct-incurrence theory of service connection.  In this regard, letters and reports from D.S., M.D., similarly indicate the Veteran's peripheral neuropathy of the upper extremities is directly related to his service.  Notably, in various letters and reports dated since 2006, Dr. D.S. indicates he has been the Veteran's treating physician since 2002 and is aware of his exposure to Agent Orange in Southeast (SE) Asia, referring to Vietnam, and his diagnosis of atypical peripheral neuropathy.  Of particular relevance, Dr. D.S. states in a December 2006 letter, "I have had the pleasure of taking care of a number of Veterans from the SE Asia theater and have no doubt that the peripheral neuropathy that [this Veteran] struggles with is related to the exposure that he had in 1969."  

The Board finds that Dr. D.S.'s opinion also constitutes probative evidence in support of the Veteran's claim that his peripheral neuropathy is directly related to service.  The Board is aware that there is no "treating physician rule," requiring the Board to give additional evidentiary weight to the opinion of a physician who treats the Veteran.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Nevertheless, the Board may use its discretion and assign evidentiary weight to a treating physician's opinion based on the fact that he has significant knowledge of the Veteran's personal circumstances and situation as they pertain to his medical condition.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (".... As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

Thus, the medical evidence clearly shows the Veteran's atypical peripheral neuropathy in his upper extremities is directly related to his Agent Orange exposure while on active duty in Vietnam.  The Board realizes a January 2008 neurological report indicates the Veteran also suffers from degenerative changes of the cervical spine, which may contribute to the symptoms in his upper extremities.  However, even if indeed true, the fact remains that medical evidence in the file also indicates that peripheral neuropathy involving his upper extremities is directly due to his military service, so at least partly due to another cause stemming from his military service.  Hence, the appeal must be granted, especially if all reasonable doubt concerning the etiology of his upper extremity peripheral neuropathy his resolved in his favor.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim for service connection for peripheral neuropathy of the upper extremities is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


